Exhbit 10.4

 



 

 

 

AMENDED AND RESTATED SECURITY AND SUBORDINATION AGREEMENT

 

 

Between

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Lender (“Lender”)

 

 

And

 

 

PENNYMAC HOLDINGS, LLC, as Pledgor (“Pledgor”)

 

 

 

 

(Excess Servicing)

Dated as of April 30, 2015

 

 

 

 



 

 

 

 

TABLE OF CONTENTS

 



  Page     ARTICLE I DEFINITIONS 2     Section 1.01   Certain Defined Terms. 2
Section 1.02   Other Defined Terms. 8     ARTICLE II Collateral Security 8    
Section 2.01   Collateral; Security Interest. 8 Section 2.02   Further
Documentation. 9 Section 2.03   Participation Certificate. 9 Section
2.04   Limited Pledge of Ginnie Mae Servicing 10 Section 2.05   Reserved 10
Section 2.06   Changes in Locations, Name, etc. 11 Section 2.07   Lender’s
Appointment as Attorney-in-Fact. 11 Section 2.08   Proceeds. 12 Section
2.09   Remedies. 13 Section 2.10   Limitation on Duties Regarding Preservation
of Collateral. 14 Section 2.11   Powers Coupled with an Interest. 14 Section
2.12   Release of Security Interest. 14 Section 2.13   Reinstatement. 14 Section
2.14   Use of Collateral. 14     ARTICLE III RECOURSE; SUBORDINATION 15    
Section 3.01   Recourse. 15 Section 3.02   Subordination in Connection with
Financing. 15     ARTICLE IV REPRESENTATIONS AND WARRANTIES 16     Section
4.01   Pledgor Existence. 16 Section 4.02   Licenses. 16 Section 4.03   Power.
16 Section 4.04   Due Authorization. 16 Section 4.05   Financial Statements. 17
Section 4.06   No Trigger Event. 17 Section 4.07   Solvency. 17 Section
4.08   No Conflicts. 17 Section 4.09   True and Complete Disclosure. 18 Section
4.10   Approvals. 18 Section 4.11   Litigation. 18 Section 4.12   Material
Adverse Change. 18

 



i

 



 

Section 4.13   Ownership. 18 Section 4.14   Taxes. 19 Section 4.15   Investment
Company. 19 Section 4.16   Chief Executive Office; Jurisdiction of Organization.
19 Section 4.17   Location of Books and Records. 19 Section 4.18   Adjusted
Tangible Net Worth. 19 Section 4.19   ERISA. 19 Section 4.20   Agreements. 20
Section 4.21   Other Indebtedness. 20 Section 4.22   No Reliance. 20 Section
4.23   Plan Assets. 20 Section 4.24   No Prohibited Persons. 20     ARTICLE V
COVENANTS 21     Section 5.01   Financial Covenants. 21 Section
5.02   Litigation. 21 Section 5.03   Prohibition of Fundamental Changes. 21
Section 5.04   Insurance. 21 Section 5.05   No Adverse Claims. 22 Section
5.06   Assignment. 22 Section 5.07   Security Interest. 22 Section
5.08   Records. 22 Section 5.09   Books. 22 Section 5.10   Approvals. 22 Section
5.11   Material Change in Business. 22 Section 5.12   Reserved. 23 Section
5.13   Applicable Law. 23 Section 5.14   Existence. 23 Section 5.15   Chief
Executive Office; Jurisdiction of Organization. 23 Section 5.16   Taxes. 23
Section 5.17   Transactions with Affiliates. 23 Section 5.18   Guarantees. 23
Section 5.19   Indebtedness. 23 Section 5.20   True and Correct Information. 23
Section 5.21   Portfolio Excess Spread Not To Be Evidenced by Promissory Notes
24 Section 5.22   No Pledge; Other Liens; Creditors. 24 Section 5.23   Plan
Assets. 24 Section 5.24   Sharing of Information. 24 Section 5.25   No
Modification of the Master Spread Acquisition Agreement; Intended Third Party
Beneficiary. 24 Section 5.26   Reporting Requirements. 24

 



ii

 

 

ARTICLE VI TRIGGER EVENTS /RIGHTS AND REMEDIES OF LENDER UPON TRIGGER EVENT OR
EVENT OF DEFAULT 26     Section 6.01   Trigger Events. 26 Section 6.02   No
Waiver 28 Section 6.03   Liquidation of Collateral 28     ARTICLE VII ENTIRE
AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS BY LENDER 28     Section
7.01   Entire Agreement 28 Section 7.02   Waivers, Separate Actions by Lender 28
    ARTICLE VIII SUCCESSORS AND ASSIGNS 29     Section 8.01   Successors and
Assigns 29     ARTICLE IX MISCELLANEOUS 29     Section 9.01   Survival 29
Section 9.02   Indemnification 29 Section 9.03   Nonliability of Lender 30
Section 9.04   Governing Law; Jurisdiction, Waiver of Jury Trial:  Waiver of
Damages 30 Section 9.05   Notices 31 Section 9.06   Severability 32 Section
9.07   Section Headings 32 Section 9.08   Counterparts 32 Section
9.09   Periodic Due Diligence Review 32 Section 9.10   Hypothecation or Pledge
of Collateral 32 Section 9.11   Non-Confidentiality of Tax Treatment 33 Section
9.12   Set-off 34 Section 9.13   Amendment and Restatement. 34



 

 

 



iii

 

 

SCHEDULES

 

Schedule 1 –Servicing Contracts

 

Schedule 2 – Responsible Officers of Pledgor

 

Schedule 3 – List of Master Spread Acquisition Agreements

 

EXHIBITS

 

Exhibit A-1 – Form of Power of Attorney (Lender)

 

Exhibit A-2 – Form of Power of Attorney (SPS)

 

Exhibit B – Existing Indebtedness

 

 

 

 

 

 

 

 

iv

 

AMENDED AND RESTATED SECURITY AND SUBORDINATION AGREEMENT

 

This Amended and Restated Security and Subordination Agreement (as the same may
be amended, modified, restated or supplemented from time to time, this
“Agreement”) is made as of April 30, 2015 between CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Lender”), and PENNYMAC HOLDINGS, LLC, as Pledgor (the
“Pledgor”).

 

Lender and Pledgor previously entered into a Security and Subordination
Agreement, dated as of December 30, 2013 (the “Existing Security Agreement”).

 

The parties hereto have requested that the Existing Security Agreement be
amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein.

 

W I T N E S S E T H:

 

WHEREAS, PennyMac Loan Services, LLC (“PLS”) previously entered into that
certain Third Amended and Restated Loan and Security Agreement, dated March 27,
2015 among PLS, Private National Mortgage Acceptance Company, LLC and the
Lender, as amended from time to time (the “Loan Agreement”). Pursuant to that
Loan Agreement, the Lender was granted a blanket lien on all Ginnie Mae
Servicing Rights.

 

WHEREAS, PLS is the servicer under the Servicing Contracts related to the Ginnie
Mae Servicing Rights and has sold and desires to sell from time to time to
Pledgor all of PLS’s right, title and interest in and to the Portfolio Excess
Spread (as defined below).

 

WHEREAS, the sale of any Portfolio Excess Spread is subject to the consent of
the Lender, in its sole discretion.

 

WHEREAS, Lender has agreed to consent to the sale of the Portfolio Excess Spread
by PLS to the Pledgor in consideration of (i) such sale being made subject and
subordinate to the Lender’s Lien on the Servicing Rights including the Portfolio
Excess Spread and (ii) the Pledgor reaffirming such lien and Pledgor’s
subordination of its rights by Pledgor entering into this Agreement.

 

WHEREAS, PLS and Pledgor desire to enter into a Loan and Security Agreement (the
“Underlying Loan Agreement”), so that Pledgor can borrow money from PLS secured
by the Portfolio Excess Spread.

 

WHEREAS, Lender has agreed to lend to PLS against some or all of the Portfolio
Excess Spread under the Loan Agreement, as long as (i) Pledgor’s rights are
solely to PLS under the Underlying Loan Agreement and (ii) PLS’s lien on the
Portfolio Excess Spread is subordinate to the rights of Lender hereunder and
under the Loan Agreement.

 

WHEREAS, the parties hereto have agreed that the Existing Security Agreement be
amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and Pledgor hereby agree as follows.

   



1

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01       Certain Defined Terms. Capitalized terms used herein shall
have the indicated meanings:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Acknowledgment Agreement” has the meaning assigned to such term in the Loan
Agreement.

 

“Act” has the meaning set forth in Section 9.11(b) hereof.

 

“Act of Insolvency” has the meaning assigned to such term in the Loan Agreement.

 

“Adjusted Tangible Net Worth” means (a) the sum of (i) Net Worth and (ii)
Subordinated Debt, minus (b) intangibles, goodwill and receivables from
Affiliates.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that any
entity that is otherwise not directly or indirectly owned or controlled by
Pledgor shall not be deemed an “Affiliate” for the purposes of this definition.

 

“Agency” means Ginnie Mae.

 

“Agreement” means this Amended and Restated Security and Subordination
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Amendment Date” means April 30, 2015.

 

“Asset” means any Portfolio Excess Spread related to a Servicing Contract.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

 

 

2

 

 

“Cash Equivalents” has the meaning assigned to such term in the Loan Agreement.

 

“Change in Control” means:

 

(A)           any transaction or event as a result of which PennyMac Operating
Partnership, L.P. ceases to own, beneficially or of record, 100% of the
membership interests of Pledgor;

 

(B)           the sale, transfer, or other disposition of all or substantially
all of Pledgor’s assets (excluding any such action taken in connection with any
securitization transaction); or

 

 

(C)           the consummation of a merger or consolidation of Pledgor with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of Pledgor
immediately prior to such merger, consolidation or other reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in Section 2.01 hereof.

 

“Confidential Information” has the meaning set forth in Section 9.11(b) hereof.

 

“Dedicated Account” has the meaning assigned to such term in the Loan Agreement.

 

“EO13224” has the meaning set forth in Section 4.24 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Pledgor is treated as a single employer under Section 414(b) or (c) of the Code
or solely for purposes of Section 302 of ERISA and Section 412 of the Code is
treated as single employer described in Section 414 of the Code.

 

 

3

 

 

“ERISA Event of Termination” means with respect to Pledgor (i) with respect to
any Plan, a reportable event, as defined in Section 4043 of ERISA, as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified with 30 days of the occurrence of such event, or
(ii) the withdrawal of Pledgor or any ERISA Affiliate thereof from a Plan during
a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by Pledgor or any ERISA Affiliate
thereof to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, including, without limitation,
the failure to make on or before its due date a required installment under
Section 412(m) of the Code (or Section 430(j) of the Code as amended by the
Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of ERISA,
as amended by the Pension Protection Act), or (iv) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by Pledgor or any ERISA Affiliate thereof to terminate any plan, or
(v) the failure to meet requirements of Section 436 of the Code resulting in the
loss of qualified status under Section 401(a)(29) of the Code, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by Pledgor or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause (vi)
has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for Pledgor or any ERISA Affiliate thereof to incur liability
under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code with
respect to any Plan.

 

“Event of Default” has the meaning assigned to such term in the Loan Agreement.

 

“Existing Indebtedness” has the meaning specified in Section 4.21 hereof.

 

“FHA” has the meaning assigned to such term in the Loan Agreement.

 

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Pledgor’s regulators.

 

“Financial Statement Date” has the meaning set forth in Section 4.05 hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.

 

“Ginnie Mae Acquisition Date” means any date on which the Pledgor acquires
portfolio excess spread on account of Ginnie Mae Servicing Rights.

 

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide,
Handbook 5500.3, Rev. 1, as amended from time to time, and any related
announcements, directives and correspondence issued by Ginnie Mae.

 

 

4

 

 

“Ginnie Mae Servicing Rights” means Servicing Rights of the Servicer with
respect to Mortgage Loans that are subject to a Ginnie Mae MBS or are owned by
or administered by Ginnie Mae.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Pledgor, Servicer or
Lender, as applicable.

 

“Guarantee” has the meaning assigned to such term in the Loan Agreement.

 

“Indebtedness” has the meaning assigned to such term in the Loan Agreement.

 

“Lender” means Credit Suisse First Boston Mortgage Capital LLC, together with
its successors, and any assignee of and Participant or Transferee in the Loan.

 

“Lien” has the meaning assigned to such term in the Loan Agreement.

 

“Loan” has the meaning assigned to such term in the Loan Agreement.

 

“Loan Agreement” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Loan Documents” has the meaning assigned to such term in the Loan Agreement.

 

“Master Spread Acquisition Agreement” means each agreement, as amended from time
to time, related to the acquisition of Portfolio Excess Spread related to
Servicing Rights, as more particularly set forth therein and identified on
Schedule 3 hereto.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Pledgor; (b) a material impairment of the ability
of Pledgor to perform under this Agreement and to avoid any Trigger Event; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement against Pledgor.

 

“MBS” means collateralized mortgage obligations and other mortgage-backed
securities.

 

“Mortgage Loan” has the meaning assigned to such term in the Loan Agreement.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Pledgor
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” has the meaning assigned to such term in the Loan Agreement.

 

“Net Worth” has the meaning assigned to such term in the Loan Agreement.

 

“Note” has the meaning assigned to such term in the Loan Agreement.

 

“Obligations” has the meaning assigned to such term in the Loan Agreement,
excluding clause (e) thereof.

 

5

 

 

“OFAC” has the meaning set forth in Section 4.24 hereof.

 

 

 

“Participation Certificate” means the original participation certificate issued
and delivered in connection with a Master Spread Acquisition Agreement.

 

“Participant” has the meaning assigned to such term in the Loan Agreement.

 

“PBGC” has the meaning assigned to such term in the Loan Agreement.

 

“Pension Protection Act” has the meaning assigned to such term in the Loan
Agreement.

 

“Person” has the meaning assigned to such term in the Loan Agreement.

 

“Plan” means an employee benefit or other plan established or maintained by any
Pledgor or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Pledgor” means PennyMac Holdings, LLC or its permitted successors and assigns.

 

“Pledgor Guarantor” means PennyMac Mortgage Investment Trust or its permitted
successors and assigns.

 

“Pledgor Guaranty Agreement” means that certain Guaranty dated as of April 30,
2015, made by Pledgor Guarantor for the benefit of the Lender, as amended from
time to time.

 

“PMIT” means PennyMac Mortgage Investment Trust.

 

“Portfolio Excess Spread” means any Primary Portfolio Excess Spread and
Secondary Portfolio Excess Spread, each as defined in, and sold by the Servicer
to the Pledgor under, a Master Spread Acquisition Agreement, from time to time,
as evidenced by a Participation Certificate.

 

“Potential Trigger Event” means an event, condition or default that, with the
giving of notice, the passage of time, or both, would constitute a Trigger
Event.

 

“Power of Attorney” has the meaning set forth in Section 2.07(e) hereof.

 

“Proceeds” means “proceeds” as defined in Section 9-102(a)(64) of the UCC.

 

“Prohibited Person” has the meaning set forth in Section 4.24 hereof.

 

“Property” has the meaning assigned to such term in the Loan Agreement.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Pledgor, Servicer, or any other person or entity with respect to
the Assets or any other Collateral.

 

6

 

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

 

“Repurchase Agreements” means each of (i) that certain Master Repurchase
Agreement, dated as of March 29, 2012, among Credit Suisse First Boston Mortgage
Capital LLC, PennyMac Operating Partnership, L.P., as a seller, Pledgor, PMIT
and PennyMac Operating Partnership, L.P., as a guarantor, and (ii) that certain
Master Repurchase Agreement, dated as of August 25, 2011, among Credit Suisse
First Boston Mortgage Capital LLC, PennyMac Corp. and Pledgor, as sellers, and
PMIT, as a guarantor, as each may be amended and/or restated from time to time.

 

“Repurchase Documents” means “Program Agreements” as defined in the respective
Repurchase Agreement.

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.
The Responsible Officers of Pledgor as of the date hereof are listed on Schedule
2 hereto.

 

“Restricted Cash” has the meaning assigned to such term in the Loan Agreement.

 

“SEC” has the meaning assigned to such term in the Loan Agreement.

 

“Servicer” means PennyMac Loan Services, LLC.

 

“Servicing Contracts” means, collectively, those servicing agreements described
on Schedule 1 attached hereto.

 

“Servicing Rights” means all of the Servicer’s rights and interests under any
Servicing Contract, including the rights to (a) service the Mortgage Loans that
are the subject matter of such Servicing Contract and (b) be compensated,
directly or indirectly, for doing so.

 

“SPS” means Select Portfolio Servicing, Inc. and its successors and permitted
assigns.

 

“Subordinated Debt” means, Indebtedness of Pledgor (i) which is unsecured,
(ii) of which no part of the principal of such Indebtedness is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) of which the payment of the principal of and interest
on such Indebtedness and other obligations of Pledgor in respect of such
Indebtedness are subordinated to all obligations and liabilities of Pledgor to
Lender hereunder, in all cases, on terms and conditions approved in writing by
Lender and all other terms and conditions of which are satisfactory in form and
substance to Lender.

 

“Subordinated Lender” means PennyMac Loan Services, LLC, in its capacity as
lender under the Subordinated Loan Agreement.

 

“Subordinated Loan Agreement” means the Loan and Security Agreement, dated as of
April 30, 2015, between the Subordinated Lender and the Pledgor, as amended,
supplemented or otherwise modified from time to time, pursuant to which the
Subordinated Lender has agreed from time to time to make loans to the Pledgor
secured by a second priority lien in the Collateral.

 

7

 

 

“Subsidiary” has the meaning assigned to such term in the Loan Agreement.

 

“Termination Date” has the meaning assigned to such term in the Loan Agreement.

 

“Test Period” means any calendar quarter.

 

“Transferee” has the meaning assigned to such term in the Loan Agreement.

 

“Trigger Event” has the meaning assigned to such term in Section 6.01 hereof.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

 

Section 1.02       Other Defined Terms.

 

(a)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified
herein, the term “or” has the inclusive meaning represented by the term “and/or”
and the term “including” is not limiting. All references to Sections,
subsections, Articles and Exhibits shall be to Sections, subsections, and
Articles of, and Exhibits to, this Agreement unless otherwise specifically
provided.

 

(b)            In the computation of periods of time from a specified date to a
later specified date, unless otherwise specified herein the words “commencing
on” mean “commencing on and including,” the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

 

ARTICLE II



Collateral Security

 

Section 2.01       Collateral; Security Interest. (a)  All of Pledgor’s right,
title and interest in, to and under each of the following items of property,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located, is hereinafter referred to as the “Collateral”:

 

(i)           all Portfolio Excess Spread arising under or related to any
Servicing Contract;

 

(ii)          all rights to payment of amounts due under the Master Spread
Acquisition Agreement on account of, or related to, the Portfolio Excess Spread;

 

8

 

 

(iii)         all Assets, including the related Participation Certificates,
arising under or relating to the Master Spread Acquisition Agreement and all
rights thereunder;

 

(iv)        all rights to reimbursement of Assets and/or amounts due in respect
thereof under the related Servicing Contract;

 

(v)          the Dedicated Account to the extent of any rights thereto;

 

(vi)         all records, instruments or other documentation evidencing any of
the foregoing;

 

(vii)        all “general intangibles”, “accounts”, “chattel paper”, “securities
accounts”, “investment property”, “deposit accounts” and “money” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing (including, without limitation, all of Pledgor’s rights, title and
interest in and under the Portfolio Excess Spread and Servicing Contracts); and

 

(viii)       any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing.

 

(b)            In consideration of the agreements described in the Recitals
hereto, Pledgor hereby assigns, pledges and grants a security interest in all of
its right, title and interest in, to and under the Collateral to Lender to
secure the Obligations. Pledgor agrees to mark its computer records and tapes to
evidence the interests granted to Lender hereunder.

 

(c)             Pledgor acknowledges and agrees that it has purchased the
Collateral from the Servicer, subject to the first priority Lien of the Lender
and the second priority Lien of the Subordinated Lender, and that its rights
with respect to the Collateral are and shall continue to be at all times junior
and subordinate to the rights of Lender under the Loan Documents.

 

Section 2.02       Further Documentation. At any time and from time to time,
upon the written request of Lender, and at the sole expense of Pledgor, Pledgor
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as Lender may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
applicable jurisdiction with respect to the Liens created hereby. Pledgor also
hereby authorizes Lender and SPS to file any such financing or continuation
statement to the extent permitted by applicable law.

 

Section 2.03       Participation Certificate. With respect to any Collateral
that constitutes a Participation Certificate, Lender shall have received the
original Participation Certificate registered into the name of the Lender.

 

9

 

 

Section 2.04       Limited Pledge of Ginnie Mae Servicing. To the extent that
the pledge of the Pledgor’s right, title and interest in the Portfolio Excess
Spread shall at any time be included within the Ginnie Mae Servicing Rights the
Pledgor and Lender each acknowledges and agrees that prior to the occurrence of
an Event of Default, (x) PLS is entitled to servicing income with respect to a
given mortgage pool only so long as PLS is an issuer in good standing pursuant
to Ginnie Mae rules, regulations, guides and similar announcements; (y) upon
PLS’s loss of such good-standing issuer status, PLS’s rights to any servicing
income related to a given mortgage pool also terminate; and (z) the pledge of
the Pledgor’s rights to servicing income conveys no rights (such as a right to
become a substitute servicer or issuer) that are not otherwise specifically
provided for in the rules, regulations, guides or similar announcements by
Ginnie Mae, provided that this sentence shall automatically be deemed amended or
modified if and to the extent Ginnie Mae amends the corresponding requirement,
whether in its rules, regulations, guides, Servicing Contracts, Acknowledgment
Agreements, if any, or published announcements and provided further that the
security interest created hereby is subject to the following provision to be
included in each financing statement filed in respect hereof (defined terms used
below shall have the meaning set forth in the applicable Acknowledgment
Agreement):

 

The property subject to the security interest reflected in this instrument
includes all of the right, title and interest of PennyMac Loan Services, LLC
(“Debtor”) in certain mortgages and/or participation interests related to such
mortgages (“Pooled Mortgages”) and pooled under the mortgage-backed securities
program of the Government National Mortgage Association (“Ginnie Mae”), pursuant
to section 306(g) of the National Housing Act, 12 U.S.C. § 1721(g);

 

To the extent that the security interest reflected in this instrument relates in
any way to the Pooled Mortgages, such security interest is subject and
subordinate to all rights, powers and prerogatives of Ginnie Mae, whether now
existing or hereafter arising, under and in connection with: (i) 12 U.S.C. §
1721(g) and any implementing regulations; (ii) the terms and conditions of that
certain Acknowledgment Agreement, with respect to the Security Interest, by and
between Ginnie Mae, Debtor and Credit Suisse First Boston Mortgage Capital LLC;
(iii) applicable Guaranty Agreements and contractual agreements between Ginnie
Mae and Debtor; and (iv) the Ginnie Mae Mortgage-Backed Securities Guide,
Handbook 5500.3 Rev. 1, and other applicable guides; and

 

Such rights, powers and prerogatives of Ginnie Mae include, but are not limited
to, Ginnie Mae’s right, by issuing a letter of extinguishment to Debtor, to
effect and complete the extinguishment of all redemption, equitable, legal or
other right, title or interest of Debtor in the Pooled Mortgages, in which event
the security interest as it relates in any way to the Pooled Mortgages shall
instantly and automatically be extinguished as well.

 

Section 2.05       Reserved.

 

 

 

10

 

 

Section 2.06       Changes in Locations, Name, etc. Pledgor shall not (a) change
the location of its chief executive office/chief place of business from that
specified in Section 4.16 or (b) change its name or identity, unless it shall
have given Lender at least 30 days’ prior written notice thereof and shall have
delivered to Lender all Uniform Commercial Code financing statements and
amendments thereto as Lender shall request and taken all other actions deemed
necessary by Lender to continue its perfected status in the Collateral with the
same or better priority.

 

Section 2.07       Lender’s Appointment as Attorney-in-Fact. (a)  Pledgor hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Pledgor and in
the name of Pledgor or in its own name, from time to time in Lender’s discretion
if an Event of Default or Trigger Event shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Pledgor hereby gives Lender
the power and right, on behalf of Pledgor, without assent by, but with notice
to, Pledgor to do the following:

 

(i)          in the name of Pledgor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Collateral
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Lender for the purpose of
collecting any and all such moneys due with respect to any Collateral whenever
payable;

 

(ii)          to pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 

(iii)         to the extent permitted under the Master Spread Acquisition
Agreement, to request that Ginnie Mae Servicing Rights be transferred to Lender
or to another servicer approved by Ginnie Mae and perform (without assuming or
being deemed to have assumed any of the obligations of Servicer thereunder) all
aspects of each Servicing Contract to which the Portfolio Excess Spread relates;

 

(iv)         to request distribution to Lender of sale proceeds or any
applicable contract termination fees arising from the sale or termination of
such Servicing Rights to the extent of the Portfolio Excess Spread and remaining
after satisfaction of Servicer’s relevant obligations to Ginnie Mae, including
costs and expenses related to any such sale or transfer of such Servicing Rights
and other amounts due for unmet obligations of Servicer to Ginnie Mae under
applicable Ginnie Mae Guides or such other investor’s contract;

 

(v)          to deal with third parties, including, without limitation,
investors and any and all subservicers and master servicers in respect of any of
the Collateral in the same manner and with the same effect as if done by
Pledgor;

 

11

 

 

(vi)           to direct any party liable for any payment under any Collateral
to make payment of any and all moneys due or to become due thereunder directly
to Lender or as Lender shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against Pledgor with respect to any Collateral;
(F) to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Lender may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and to do, at Lender’s option and Pledgor’s expense,
at any time, and from time to time, all acts and things which Lender deems
necessary to protect, preserve or realize upon the Collateral and Lender’s Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as Pledgor might do.

 

(b)            Pledgor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable until such time as all Obligations
have been paid in full and this Agreement is terminated.

 

(c)             Pledgor also authorizes Lender, at any time and from time to
time, to execute, in connection with any sale provided for in Section 2.09
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

 

(d)            The powers conferred on Lender are solely to protect Lender’s
interests in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither Lender
nor any of its officers, directors, or employees shall be responsible to Pledgor
for any act or failure to act hereunder, except for Lender’s own gross
negligence or willful misconduct.

 

(e)             In addition to the foregoing, Pledgor agrees to execute a power
of attorney (the “Power of Attorney”) in favor of Lender in the form of Exhibit
A-1 hereto to be delivered on the date hereof and in favor of SPS in the form of
Exhibit A-2 hereto to be delivered on the date hereof.

 

Section 2.08       Proceeds. 

 

(a)             If an Event of Default or Trigger Event shall occur and be
continuing, (a) all proceeds of Collateral received by Pledgor consisting of
cash, checks and other near-cash items shall be held by Pledgor in trust for
Lender, segregated from other funds of Pledgor, and shall forthwith upon receipt
by Pledgor be remitted to the Dedicated Account in the exact form received by
Pledgor (duly endorsed by Pledgor to Lender, if required) and (b) any and all
such proceeds received by Lender (whether from Pledgor or otherwise) may, in the
sole discretion of Lender, be held by Lender as collateral security for, and/or
then or at any time thereafter may be applied by Lender against, the Obligations
(whether matured or unmatured), such application to be in such order as Lender
shall elect. Any balance of such proceeds remaining after the Obligations shall
have been paid in full and this Agreement shall have been terminated shall be
remitted in accordance with Loan Documents. For the avoidance of doubt, the
Servicer shall be solely responsible for remitting to the Pledgor any amounts
owed the Pledgor. In no event shall the Lender be accountable to the Pledgor for
any excess proceeds, which the Pledgor acknowledges, may be remitted by the
Lender in accordance with the Loan Documents.

 

12

 

 

(b)            Each of Pledgor and Servicer acknowledges and agrees that all
amounts with respect to the Portfolio Excess Spread and related Servicing Rights
shall be remitted by Servicer to the Dedicated Account to be applied by Lender
in accordance with the terms of the Loan Agreement.

 

Section 2.09       Remedies. If an Event of Default shall occur and be
continuing, Lender may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Uniform Commercial Code (including without limitation,
Lender’s rights to a strict foreclosure under Section 9-620 of the Uniform
Commercial Code). Without limiting the generality of the foregoing, Lender may
seek the appointment of a receiver, liquidator, conservator, trustee, or similar
official in respect of any of the Collateral. Without limiting the generality of
the foregoing, Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required under this Agreement or by law referred to below) to or upon Pledgor or
any other Person (each and all of which demands, presentments, protests,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of Lender or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby waived or released. Pledgor further agrees, at
Lender’s request, to assemble the Collateral and make it available to Lender at
places which Lender shall reasonably select, whether at Pledgor’s premises or
elsewhere. Lender shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
(under the circumstances) out-of-pocket costs and expenses of every kind
actually incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Lender
hereunder, including without limitation reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as Lender may elect, and only after such application and after the payment
by Lender of any other amount required or permitted by any provision of law,
including without limitation Section 9-615 of the Uniform Commercial Code, need
Lender account for the surplus, if any, to the Servicer as agent for the
Pledgor. To the extent that there are any excess proceeds resulting from any
collection, recovery, receipt, appropriation, realization or sale of the
Collateral by Lender after satisfaction of all Obligations, Lender shall remit
such excess to the Servicer. To the extent permitted by applicable law, Pledgor
waives all claims, damages and demands it may acquire against Lender arising out
of the exercise by Lender of any of its rights hereunder, other than those
claims, damages and demands arising from the gross negligence or willful
misconduct of Lender. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
Pledgor shall not be liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations, it
being understood that the sole recourse of the Lender to the Pledgor hereunder
for the Obligations (other than for Pledgor’s gross negligence or willful
misconduct) shall be to the Collateral pledged by the Pledgor hereunder.

 

13

 

 

Section 2.10       Limitation on Duties Regarding Preservation of Collateral.
Lender’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as
Lender deals with similar property for its own account. Neither Lender nor any
of its directors, officers or employees shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Pledgor or otherwise.

 

Section 2.11       Powers Coupled with an Interest. All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and
powers coupled with an interest.

 

Section 2.12       Release of Security Interest. Upon the latest to occur of (a)
the repayment of the Loan, and (b) the occurrence of the Termination Date,
Lender shall release its security interest in any remaining Collateral hereunder
and shall promptly execute and deliver to Borrower such documents or instruments
as Borrower shall reasonably request to evidence such release; provided that,
such release shall not be required until such time as the Acknowledgment
Agreement is terminated.

 

Section 2.13       Reinstatement. All security interests created by this Article
II shall continue to be effective, or be reinstated, as the case may be, if at
any time any payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored or returned by the Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Pledgor or upon or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Pledgor or any substantial part of its property,
or otherwise, all as if such release had not been made.

 

Section 2.14       Use of Collateral. Lender and Pledgor hereby acknowledge and
agree that should any Collateral be liquidated or foreclosed upon by Lender,
Lender shall apply the Proceeds of such Collateral to the Obligations.

 

 

14

 

 

ARTICLE III 


rECOURSE; SUBORDINATION

 

Section 3.01       Recourse. Notwithstanding anything else to the contrary
contained or implied herein or in any other Loan Document, Lender’s recourse
against Pledgor in order to satisfy the Obligations shall be limited to the
Collateral that is the subject of this Agreement and its recourse as against the
Pledgor Guarantor shall be as more particularly described in the Pledgor
Guaranty Agreement; provided that such limitation shall not extend to the gross
negligence or willful misconduct of the Pledgor.

 

Section 3.02       Subordination in Connection with Financing.  

 

(a)             It is anticipated that in connection with the transactions
contemplated by the Loan Documents, that (x) the Pledgor has purchased the
Collateral from the Servicer subject to the first priority Lien of the Lender
and (y) Pledgor hereby reaffirms such lien and pledges its interest in such
Collateral hereunder to the Lender. In connection with the foregoing Pledgor
acknowledges and agrees that its rights with respect to the Collateral
(including without limitation its security interest in the Portfolio Excess
Spread and pursuant to the Master Spread Acquisition Agreement and any other
collateral purchased by Pledgor thereunder and in which a security interest is
granted to Lender pursuant to Section 2.01) are and shall continue to be at all
times junior and subordinate to the rights of Lender under the Loan Documents.
In furtherance of the foregoing, notwithstanding any rights or remedies
available to Pledgor thereunder or under the Master Spread Acquisition
Agreement, applicable law or otherwise, Pledgor shall not, directly or
indirectly, exercise any remedies available to it under the Master Spread
Acquisition Agreement or at law or equity for ninety-one (91) days following the
date that all Obligations are paid in full under the Loan Documents; provided
that nothing in the foregoing shall prohibit Pledgor from receiving, payments
with respect to the obligations under the Master Spread Acquisition Agreement
as, and in the manner, contemplated therein, but subject to the prior rights of
the Lender hereunder and under the Loan Documents. For the avoidance of doubt,
in no instance shall the Lender succeed to any liabilities or obligations of
Pledgor under the Master Spread Acquisition Agreement.

 

(b)             In furtherance of the foregoing, Pledgor agrees to not assert
any objection to, and shall be deemed to have otherwise consented to, a
disposition of any assets subject to the Master Spread Acquisition Agreement and
subject to the Loan Documents during an Act of Insolvency of Pledgor or the
Servicer, free and clear of any lien, encumbrance, pledge or other claims under
Section 363 of the Bankruptcy Code (or any similar bankruptcy law) if Lender has
consented to such disposition.

 

(c)             If an Act of Insolvency of Pledgor or the Servicer occurs, the
Pledgor agrees not to contest (or support any other Person contesting) any
request by Lender for adequate protection, or any objection by Lender to any
motion, relief, action or proceeding based on Lender claiming a lack of adequate
protection.

 

(d)             Until the obligations under the Loan Documents are paid in full,
the Pledgor shall not oppose any request by Lender for relief from the automatic
stay or any other stay in any Act of Insolvency of Pledgor or the Servicer.

 

15

 

(e)             Pledgor shall not oppose or seek to challenge any claim by
Lender for allowance and payment in any Act of Insolvency of Pledgor or the
Servicer, of obligations under the Loan Documents consisting of post-petition
interest, fees, costs or other charges to the extent of the value of Lender’s
lien, encumbrance, pledge or other claims on the assets that are the subject of
this Agreement or the Loan Agreement, without regard to the existence of a lien,
encumbrance, pledge or other claims of Pledgor applicable to the obligations of
the other parties to the Loan Documents.

 

(f)             Pledgor shall not seek in any Act of Insolvency of Pledgor or
the Servicer, to be treated as part of the same class of creditors as Lender and
shall not oppose any pleading or motion by Lender advocating that Lender and
Pledgor and the Servicer should be treated as separate classes of creditors.
Pledgor acknowledges and agrees that its rights with respect to the Collateral
are and shall continue to be at all times junior and subordinate to the rights
of Lender under this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Pledgor represents and warrants to Lender as of the date hereof and as of each
Ginnie Mae Acquisition Date that:

 

Section 4.01       Pledgor Existence. Pledgor has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.

 

Section 4.02       Licenses. Pledgor is duly licensed or is otherwise qualified
in each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect and is not in default of such state’s applicable
laws, rules and regulations. Pledgor has the requisite power and authority and
legal right to own, sell and grant a lien on all of its right, title and
interest in and to the Collateral. Pledgor has the requisite power and authority
and legal right to execute and deliver, engage in the transactions contemplated
by, and perform and observe the terms and conditions of, this Agreement and each
Loan Document to which it is a party.

 

Section 4.03       Power. Pledgor has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

Section 4.04       Due Authorization. Pledgor has all necessary corporate or
other power, authority and legal right to execute, deliver and perform its
obligations under each of the Loan Documents, as applicable. This Agreement, and
the Loan Documents to which it is a party have been duly authorized, executed
and delivered by Pledgor, all requisite or other corporate action having been
taken, and each is valid, binding and enforceable against Pledgor in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity.

 

16

 

 

Section 4.05       Financial Statements. (a)  Reserved.

 

(b)            Pledgor has heretofore furnished to Lender a copy of (a) its
balance sheet for the fiscal year of Pledgor ended December 31, 2014 and the
related statements of income for Pledgor for such fiscal year, with the opinion
thereon of Deloitte & Touche LLP and (b) its balance sheet for the quarterly
fiscal period of Pledgor ended December 31, 2014 and the related statements of
income for Pledgor for such quarterly fiscal period. All such financial
statements are complete and correct and fairly present, in all material
respects, the financial condition of Pledgor and the results of its operations
as at such dates and for such fiscal periods, all in accordance with GAAP
applied on a consistent basis. Since December 31, 2014, there has been no
material adverse change in the consolidated business, operations or financial
condition of Pledgor from that set forth in said financial statements nor is
Pledgor aware of any state of facts which (with notice or the lapse of time)
would or could result in any such material adverse change. Pledgor has, on the
Financial Statement Date no liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of Pledgor except as heretofore disclosed
to Lender in writing.

 

Section 4.06       No Trigger Event. There exists no Trigger Event under
Section 6.01 hereof, under any mortgage, borrowing agreement or other instrument
or agreement pertaining to indebtedness for borrowed money or to the repurchase
of mortgage loans or securities.

 

Section 4.07       Solvency. Pledgor is solvent and will not be rendered
insolvent by the acquisition of the Portfolio Excess Spread or by this Agreement
and, after giving effect to such acquisition and this Agreement, will not be
left with an unreasonably small amount of capital with which to engage in its
business. Pledgor does not intend to incur, nor does it believe that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. Pledgor is not pledging any Collateral with any intent to hinder, delay
or defraud any of its creditors.

 

Section 4.08       No Conflicts. The execution, delivery and performance by
Pledgor of this Agreement, and the Loan Documents to which it is a party do not
conflict with any term or provision of the organizational documents of Pledgor
or any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to Pledgor of any court, regulatory body, administrative agency or
governmental body having jurisdiction over Pledgor, which conflict would have a
Material Adverse Effect, and will not result in any violation of any such
mortgage, instrument, agreement, obligation to which Pledgor is a party.

 

17

 

 

Section 4.09       True and Complete Disclosure. All information, reports,
exhibits, schedules, financial statements or certificates of Pledgor or any
Affiliate thereof or any of their officers furnished or to be furnished to
Lender in connection with the initial or any ongoing due diligence of Pledgor or
any Affiliate or officer thereof, negotiation, preparation, or delivery of the
Loan Documents to which it is a party are true and complete in all material
respects and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading. All financial statements have been prepared in accordance
with GAAP (other than monthly financial statements solely with respect to
footnotes, year-end adjustments and cash flow statements).

 

Section 4.10       Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Pledgor of this Agreement, and the Loan Documents to which it is
a party.

 

Section 4.11       Litigation. There is no action, proceeding or investigation
pending with respect to which Pledgor has received service of process or, to the
best of Pledgor’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of this
Agreement, or any Loan Document to which it is a party, (B) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement, or
any Loan Document to which it is a party, (C) makes a claim individually in an
amount greater than $10,000,000, (D) which requires filing with the Securities
and Exchange Commission in accordance with the 1934 Act or any rules thereunder
or (E) which might materially and adversely affect the performance by it of its
obligations under, or the validity or enforceability of, this Agreement, or any
Loan Document to which it is a party.

 

Section 4.12       Material Adverse Change. There has been no material adverse
change in the business, operations, financial condition, properties or prospects
of Pledgor, or its Affiliates since the date set forth in the most recent
financial statements supplied to Lender.

 

Section 4.13       Ownership. (a)  Pledgor has good title to all of the
Collateral, free and clear of all mortgages, security interests, restrictions,
Liens and encumbrances of any kind other than the Liens created hereby and the
Liens created pursuant to the Loan Agreement and the Liens created pursuant to
the Subordinated Loan Agreement; provided that, for the avoidance of doubt, the
Pledgor has purchased the Collateral subject hereto from the Servicer, subject
and subordinate to, the Lien of the Lender originally created under the Loan
Agreement, and further perfected hereby.

 

(b)            Each item of Collateral was acquired by Pledgor in the ordinary
course of its business, in good faith, for value and without notice of any
defense against or claim to it on the part of any Person other than the Lender.

 

(c)             Except as set forth herein, there are no agreements or
understandings between Pledgor and any other party which would modify, release,
terminate or delay the attachment of the security interests granted to Lender
under this Agreement.

 

18

 

 

(d)            The provisions of this Agreement are effective to create in favor
of Lender a valid security interest in all right, title and interest of Pledgor
in, to and under the Collateral.

 

(e)             Upon the filing of financing statements on Form UCC-1 naming
Lender as “Secured Party” and Pledgor as “Debtor”, and describing the
Collateral, in the recording offices of the Secretary of State of Delaware the
security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of Pledgor in, to and under such Collateral which
can be perfected by filing under the Uniform Commercial Code.

 

Section 4.14       Taxes. Pledgor and its Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
Pledgor and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of Pledgor, adequate.

 

Section 4.15       Investment Company. Neither Pledgor nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; provided, however, that any entity that is under the management of
PNMAC Capital Management LLC in its capacity as an “investment adviser” within
the meaning of the Investment Advisers Act of 1940 and is otherwise not directly
or indirectly owned or controlled by Pledgor shall not be deemed a “Subsidiary”
for the purposes of this Section 4.15.

 

Section 4.16       Chief Executive Office; Jurisdiction of Organization. On the
date hereof, Pledgor’s chief executive office, is, and has been, located at 6101
Condor Drive, Moorpark, CA 93021. On the Amendment Date, Pledgor’s jurisdiction
of organization is the State of Delaware. Pledgor shall provide Lender with
thirty days advance notice of any change in Pledgor’s principal office or place
of business or jurisdiction. Pledgor has no trade name. During the preceding
five years, Pledgor has not been known by or done business under any other name,
corporate or fictitious, and has not filed or had filed against it any
bankruptcy receivership or similar petitions nor has it made any assignments for
the benefit of creditors.

 

Section 4.17       Location of Books and Records. The location where Pledgor
keeps its books and records, including all computer tapes and records relating
to the Collateral is its chief executive office.

 

Section 4.18       Adjusted Tangible Net Worth. On the Amendment Date, Pledgor’s
Adjusted Tangible Net Worth is not less than $250,000,000.

 

Section 4.19       ERISA. Each Plan to which Pledgor or its Subsidiaries make
direct contributions, and, to the knowledge of Pledgor, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

 

19

 

 

Section 4.20       Agreements. Neither Pledgor nor any Subsidiary of Pledgor is
a party to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 4.05 hereof. Neither Pledgor nor any Subsidiary of Pledgor is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Pledgor as a whole. No holder of any
indebtedness of Pledgor or of any of its Subsidiaries has given notice of any
asserted default thereunder.

 

Section 4.21       Other Indebtedness. All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Pledgor existing on the date hereof is listed on
Exhibit B hereto (the “Existing Indebtedness”).

 

Section 4.22       No Reliance. Pledgor has made its own independent decisions
to enter into the Loan Documents to which it is a party. Pledgor is not relying
upon any advice from Lender as to any aspect of the Loan Documents, including
without limitation, the legal, accounting or tax treatment of such Loan
Documents.

 

Section 4.23       Plan Assets. Pledgor is not an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Collateral are not “plan assets” within
the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA, in
Pledgor’s hands, and transactions by or with Pledgor are not subject to any
state or local statute regulating investments or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.

 

Section 4.24       No Prohibited Persons. Neither Pledgor nor any of its
Affiliates, officers, directors, partners or members, is an entity or person (or
to the Pledgor’s knowledge, owned or controlled by an entity or person):
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

 

20

 

 

ARTICLE V

COVENANTS

 

Pledgor covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred
and termination of the Loan Agreement:

 

Section 5.01       Financial Covenants. Pledgor shall at all times comply with
the following financial covenants and/or financial ratios:

 

(a)             Adjusted Tangible Net Worth. Pledgor shall maintain an Adjusted
Tangible Net Worth of at least $250,000,000.

 

(b)            Indebtedness to Adjusted Tangible Net Worth Ratio. Pledgor’s
ratio of Indebtedness to Adjusted Tangible Net Worth shall not exceed 5:1.

 

(c)             Maintenance of Liquidity. Pledgor shall, as of the end of each
calendar month, have cash and Cash Equivalents other than Restricted Cash in
amounts not less than$10,000,000.

 

Section 5.02       Litigation. Pledgor will promptly, and in any event within
ten (10) days after service of process on any of the following, give to Lender
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings affecting Pledgor or any of
its Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually or in the aggregate in an amount greater than $10,000,000, or (iii)
which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect. Pledgor will promptly
provide notice of any judgment, which with the passage of time, could cause a
Trigger Event hereunder.

 

Section 5.03       Prohibition of Fundamental Changes. Pledgor shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that
Pledgor may merge or consolidate with (a) any wholly owned subsidiary of
Pledgor, or (b) any other Person if Pledgor is the surviving entity; and
provided further, that if after giving effect thereto, no Trigger Event would
exist hereunder.

 

Section 5.04       Insurance. Pledgor shall continue to maintain, for Pledgor
and its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal
to $300,000. Pledgor shall maintain, for Pledgor and its Subsidiaries, Fidelity
Insurance in respect of its officers, employees and agents, with respect to any
claims made in connection with all or any portion of the Assets. Pledgor shall
notify Lender of any material change in the terms of any such Fidelity
Insurance.

 

21

 

 

Section 5.05       No Adverse Claims. Pledgor warrants and will defend, and
shall cause Servicer to defend, the right, title and interest of Lender in and
to all Collateral against all adverse claims and demands.

 

Section 5.06       Assignment. Except as permitted herein, neither Pledgor nor
Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except as permitted by the Loan Documents),
any of the Collateral or any interest therein, provided that this Section 5.06
shall not prevent any transfer of Collateral in accordance with the Loan
Documents.

 

Section 5.07       Security Interest. Pledgor shall do all things necessary to
preserve the Collateral so that they remain subject to a first priority
perfected security interest hereunder. Without limiting the foregoing, Pledgor
will comply with all rules, regulations and other laws of any Governmental
Authority and cause the Collateral to comply with all applicable rules,
regulations and other laws.

 

Section 5.08       Records. (a)  Pledgor shall collect and maintain or cause to
be collected and maintained all Records relating to the Collateral in accordance
with industry custom and practice for assets similar to the Collateral and all
such Records shall be in Pledgor’s possession unless Lender otherwise approves.
Pledgor will not allow any such papers, records or files that are an original or
an only copy to leave Pledgor’s possession. Pledgor or Servicer will maintain
all such Records in good and complete condition in accordance with industry
practices for assets similar to the Collateral and preserve them against loss.

 

(b)            For so long as Lender has an interest in or lien on any
Collateral, Pledgor will hold or cause to be held all related Records in trust
for Lender. Pledgor shall notify, or cause to be notified, every other party
holding any such Records of the interests and liens in favor of Lender granted
hereby.

 

(c)             Upon reasonable advance notice from Lender, Pledgor shall
(x) make any and all such Records available to Lender to examine any such
Records, either by its own officers or employees, or by agents or contractors,
or both, and make copies of all or any portion thereof, and (y) permit Lender or
its authorized agents to discuss the affairs, finances and accounts of Pledgor
with its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Pledgor with its independent certified public
accountants.

 

Section 5.09       Books. Pledgor shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the pledge of Collateral to Lender.

 

Section 5.10       Approvals. Pledgor shall maintain all licenses, permits or
other approvals necessary for Pledgor to conduct its business and to perform its
obligations under the Loan Documents, and Pledgor shall conduct its business
strictly in accordance with applicable law.

 

Section 5.11       Material Change in Business. Pledgor shall not make any
material change in the nature of its business as carried on at the date hereof.

 

22

 

 

Section 5.12       Reserved.

 

Section 5.13       Applicable Law. Pledgor shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority.

 

Section 5.14       Existence. Pledgor shall preserve and maintain its legal
existence and all of its material rights, privileges, material licenses and
franchises.

 

Section 5.15       Chief Executive Office; Jurisdiction of Organization. Pledgor
shall not move its chief executive office from the address referred to in
Section 4.16 or change its jurisdiction of organization from the jurisdiction
referred to in Section 4.16 unless it shall have provided Lender thirty (30)
days’ prior written notice of such change.

 

Section 5.16       Taxes. Pledgor shall timely file all tax returns that are
required to be filed by it and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

 

Section 5.17       Transactions with Affiliates. Except as contemplated by the
Loan Documents, Pledgor will not enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate unless such transaction (a) does not result
in a Potential Trigger Event hereunder, (b) is in the ordinary course of
Pledgor’s business and (c) is upon fair and reasonable terms no less favorable
to Pledgor than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 5.17 to any Affiliate.

 

Section 5.18       Guarantees. Except as contemplated by this Agreement, Pledgor
shall not create, incur, assume or suffer to exist any Guarantees, except (i) to
the extent reflected in Pledgor’s financial statements or notes thereto and
(ii) to the extent the aggregate Guarantees of Pledgor do not exceed $250,000.

 

Section 5.19       Indebtedness. Pledgor shall not incur any additional material
Indebtedness (other than (i) the Existing Indebtedness specified on Exhibit B
hereto; (ii) Indebtedness incurred in connection with an intercompany lending
agreement; (iii) Indebtedness incurred in connection with new or existing
secured lending facilities and (iv) usual and customary accounts payable for a
mortgage company), without the prior written consent of Lender.

 

Section 5.20       True and Correct Information. All information, reports,
exhibits, schedules, financial statements or certificates of Pledgor, any
Affiliate thereof or any of their officers furnished to Lender hereunder and
during Lender’s diligence of Pledgor are and will be true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All required financial statements, information
and reports delivered by Pledgor to Lender pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

 

23

 

 

Section 5.21       Portfolio Excess Spread Not To Be Evidenced by Promissory
Notes. Pledgor shall not take any action, or permit any other Person to take any
action, to cause any of the Portfolio Excess Spread to be evidenced by any
“instrument” (as such term is defined in the Uniform Commercial Code), except in
connection with the enforcement or collection of the Portfolio Excess Spread;
provided that each Participation Certificate pledged hereunder shall be a
security (as such term is defined in the Uniform Commercial Code).

 

Section 5.22       No Pledge; Other Liens; Creditors. Pledgor shall not (other
than with respect to the Liens created pursuant to the Subordinated Loan
Agreement) (a) pledge, grant a security interest or assign any existing or
future rights to the Collateral, or pledge or grant to any other Person any
security interest in any Assets or Servicing Contracts; or (b) pledge, transfer
or convey any security interest or suffer to exist, any Lien on any interest of
any kind (whether in whole or in part) in any Portfolio Excess Spread or
Servicing Contract, unless such parties enter into an intercreditor agreement
with the recipient of such security interest or Lien, in form and substance
acceptable to the Lender.

 

Section 5.23       Plan Assets. Pledgor shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and Pledgor shall not use “plan assets” within
the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to
engage in this Agreement.

 

Section 5.24       Sharing of Information. Pledgor shall allow Lender to
exchange information related to Pledgor and the Collateral hereunder with third
party lenders and Pledgor shall permit each third party lender to share such
information with Lender.

 

Section 5.25       No Modification of the Master Spread Acquisition Agreement;
Intended Third Party Beneficiary. Pledgor shall not consent, with respect to the
Master Spread Acquisition Agreement related to any Collateral, to (i) the
modification, amendment or termination of such Master Spread Acquisition
Agreement, (ii) the waiver of any provision of such Master Spread Acquisition
Agreement or (iii) the resignation of Servicer as servicer, or the assignment,
transfer, or material delegation of any of its rights or obligations, under
Master Spread Acquisition Agreement, without the prior written consent of Lender
exercised in Lender’s sole discretion. Notwithstanding anything to the contrary
set forth in the Master Spread Acquisition Agreement, the Lender is hereby
appointed and is an intended third party beneficiary thereof, with full
enforcement rights as if a party thereto.

 

Section 5.26       Reporting Requirements. (a)  Pledgor shall furnish to Lender
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Pledgor hereunder which is given to Pledgor’s lenders,
(ii) immediately, notice of the occurrence of (1) any Trigger Event hereunder;
(2) any default or material breach under any Servicing Contract or the Master
Spread Acquisition Agreement; (3) any default or breach by Pledgor of any
obligation under this Agreement or any material contract or agreement of Pledgor
or (4) the occurrence of any event or circumstance that such party reasonably
expects has resulted in, or will, with the passage of time, result in, a
Material Adverse Effect or a Trigger Event and (iii) the following:

 

24

 

 

(1)            as soon as available, and in any event within thirty (30) days of
receipt, copies of relevant portions of all final written Agency, FHA,
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or
(iii) “report cards,” “grades” or other classifications of the quality of
Pledgor’s operations;

 

(2)            such other information regarding the financial condition,
operations, or business of Pledgor as Lender may reasonably request;

 

(3)            as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer of Pledgor has knowledge of the occurrence
of any ERISA Event of Termination, stating the particulars of such ERISA Event
of Termination in reasonable detail;

 

(4)            As soon as reasonably possible, and in any event within five (5)
Business Days of knowledge thereof, notice of any of the following events:

 

a.                change in the insurance coverage required of Pledgor, with a
copy of evidence of same attached;

 

b.               any material dispute, litigation, investigation, proceeding or
suspension between Pledgor, on the one hand, and any Governmental Authority or
any Person;

 

c.                any material change in accounting policies or financial
reporting practices of Pledgor;

 

d.               any material issues raised upon examination of Pledgor or
Pledgor’s facilities by any Governmental Authority;

 

e.                any material change in the Indebtedness of Pledgor, including,
without limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

 

f.                 any default relating to any Assets, or promptly upon receipt
of notice or knowledge of any lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral;

 

25

 

 

g.                the transfer, expiration without renewal, termination or other
loss of all or any part of any Servicing Contract, or the right of Servicer to
service Mortgage Loans thereunder (or the termination or replacement of Servicer
thereunder), the reason for such transfer, loss, termination or replacement, if
known to Pledgor, and the effects that such transfer, loss, termination or
replacement will have (or will likely have) on the prospects for full and timely
collection of all amounts owing to Pledgor under or in respect of the income
relating to the Portfolio Excess Spread under that Servicing Contract;

 

h.                any other event, circumstance or condition that has resulted,
or has a possibility of resulting, in a Material Adverse Effect with respect to
Pledgor; and

 

i.                 the occurrence of any material employment dispute and a
description of the strategy for resolving it that has the possibility of
resulting in a Material Adverse Effect.

 

(b)             Quality Control Reports. Pledgor shall furnish to Lender
periodic internal quality control reports and internal audit reports as they are
distributed to the board of directors of Pledgor.

 

(c)             Other. Pledgor shall deliver to Lender any other reports or
information reasonably requested by Lender or as otherwise required pursuant to
this Agreement.

 

ARTICLE VI

TRIGGER EVENTS /RIGHTS AND REMEDIES OF LENDER UPON TRIGGER EVENT OR EVENT OF
DEFAULT

 

Section 6.01       Trigger Events. Each of the following events or circumstances
shall constitute a “Trigger Event”:

 

(a)             Cross Default. Pledgor or Affiliates thereof or Pledge Guarantor
shall be in default under (A) any Repurchase Document; (B) any Indebtedness, in
the aggregate, in excess of (x) $1,500,000 of Pledgor or any Affiliate thereof
or (y) $1,000,000 of Pledge Guarantor, which default (1) involves the failure to
pay a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (C) any other contract or contracts, in the aggregate in excess
of (x) $1,500,000 to which Pledgor or any Affiliate thereof is a party or (y)
$1,000,000 to which Pledge Guarantor is a party, which default (1) involves the
failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract.

 

(b)            Assignment. Assignment or attempted assignment by Pledgor of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Lender, or the granting by Pledgor of any security interest, lien or
other encumbrances on any Collateral to any person other than Lender, except for
the second priority Lien of the Subordinated Lender.

 

26

 

 

(c)             Insolvency. An Act of Insolvency shall have occurred with
respect to Pledgor or any Affiliate thereof or Pledge Guarantor.

 

(d)            Material Adverse Change. Any material adverse change in the
Property, business, financial condition or operations of Pledgor or any of their
Affiliates or the Pledge Guarantor shall occur, in each case as determined by
Lender in its sole good faith discretion, or any other condition shall exist
which, in Lender’s sole good faith discretion, constitutes a material impairment
of Pledgor’s ability to perform its obligations under this Agreement or any
other Loan Document or Pledge Guarantor’s ability to perform its obligations
under the Pledge Guaranty Agreement, as applicable.

 

(e)             Breach of Material Representation or Covenant or Obligation. A
breach by Pledgor of any of the representations, warranties or covenants or
obligations set forth in Sections 4.01, 4.07, 4.12, 4.18, 4.21, 5.01, 5.03,
5.14, 5.18, 5.19, 5.22 or 5.23 of this Agreement.

 

(f)              Breach of Other Representation or Covenant. A material breach
by Pledgor of any other material representation, warranty or covenant set forth
in this Agreement (and not otherwise specified in Section 6.01(e) above), if
such breach is not cured within five (5) Business Days.

 

(g)             Change in Control. The occurrence of a Change in Control with
respect to Pledgor or a Change in Control (as defined in the Underlying Loan
Agreement) with respect to Pledge Guarantor.

 

(h)             Judgment. A final judgment or judgments for the payment of money
in excess of $10,000,000 shall be rendered against Pledgor or any of their
Affiliates or Pledge Guarantor by one or more courts, administrative tribunals
or other bodies having jurisdiction and the same shall not be satisfied,
discharged (or provision shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within thirty (30) days from
the date of entry thereof.

 

(i)              Government Action. Any Governmental Authority or any person,
agency or entity acting or purporting to act under governmental authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of Pledgor or any
Affiliate thereof or Pledge Guarantor, or shall have taken any action to
displace the management of Pledgor or any Affiliate thereof or Pledge Guarantor
or to curtail its authority in the conduct of the business of Pledgor or any
Affiliate thereof or Pledge Guarantor, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of Pledgor or Affiliate or
Pledge Guarantor as an issuer, buyer or a seller/servicer of Mortgage Loans or
securities backed thereby, and such action provided for in this subparagraph (i)
shall not have been discontinued or stayed within thirty (30) days.

 

(j)              Inability to Perform. A Responsible Officer of (i) Pledgor
shall admit its inability to, or its intention not to, perform any of their
respective obligations under the applicable Loan Documents or (ii) Pledge
Guarantor shall admit its inability to, or its intention not to, perform any of
their respective obligations under the Pledge Guaranty Agreement.

 

27

 

 

(k)             Security Interest. This Agreement shall for any reason cease to
create a valid security interest in any material portion of the Collateral
purported to be covered hereby.

 

(l)              Financial Statements. Pledgor’s or Pledge Guarantor’s audited
annual financial statements or the notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of Pledgor or Pledge Guarantor as a “going concern” or a reference of
similar import.

 

(m)           Termination of Repurchase Agreements. All Repurchase Agreements
shall have been terminated, or shall have terminated by their terms, in either
case, regardless of reason or circumstance.

 

Section 6.02       No Waiver. A Trigger Event shall be deemed to be continuing
unless expressly waived by Lender in writing.

 

Section 6.03       Liquidation of Collateral. Pledgor hereby authorizes Lender
to liquidate the Collateral should an Event of Default occur and apply the
Proceeds of such liquidation to the Obligations existing under the Loan
Agreement. Pledgor hereby acknowledges and agrees that on the occurrence of an
Event of Default under the Loan Agreement, Lender shall have the right to
liquidate the Portfolio Excess Spread, the Servicing Rights and any other Assets
constituting Collateral as provided under the Loan Agreement. In the event that
there are any excess Proceeds remaining after such application, such Proceeds
will be then remitted pursuant to the Loan Agreement.

 

ARTICLE VII 


ENTIRE AGREEMENT; AMENDMENTS
AND WAIVERS; SEPARATE ACTIONS BY LENDER

 

Section 7.01       Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the related Loan Documents constitute the entire agreement
of the parties hereto and supersedes any and all prior or contemporaneous
agreements, written or oral, as to the matters contained herein, and no
modification or waiver of any provision hereof or of the Loan Documents, nor
consent to the departure by Pledgor therefrom, shall be effective unless the
same is in writing, and then such waiver or consent shall be effective only in
the specific instance, and for the purpose, for which it is given.

 

Section 7.02       Waivers, Separate Actions by Lender. Any amendment or waiver
effected in accordance with this Article VII shall be binding upon Lender and
Pledgor; and Lender’s failure to insist upon the strict performance of any term,
condition or other provision of this Agreement, or any of the Loan Documents, or
to exercise any right or remedy hereunder or thereunder, shall not constitute a
waiver by Lender of any such term, condition or other provision or Trigger
Event, Potential Trigger Event or Event of Default in connection therewith, nor
shall a single or partial exercise of any such right or remedy preclude any
other or future exercise, or the exercise of any other right or remedy; and any
waiver of any such term, condition or other provision or of any such Trigger
Event, Potential Trigger Event or Event of Default shall not affect or alter
this Agreement, or any of the Loan Documents, and each and every term, condition
and other provision of this Agreement, and the Loan Documents shall, in such
event, continue in full force and effect and shall be operative with respect to
any other then existing or subsequent Trigger Event, Potential Trigger Event or
Event of Default in connection therewith. A Trigger Event or Event of Default
hereunder and under any of the Loan Documents shall be deemed to be continuing
unless and until waived in writing by Lender, as provided in Section 6.02.

 

28

 

 

ARTICLE VIII

SUCCESSORS AND ASSIGNS

 

Section 8.01       Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, and all subsequent holders of the Note, any portion
thereof, or any interest therein. Pledgor shall not have the right to assign all
or any part of this Agreement or any interest herein without the prior written
consent of Lender.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01       Survival. This Agreement and the other Loan Documents and all
covenants, agreements, representations and warranties herein and therein and in
the certificates delivered pursuant hereto and thereto, shall survive the making
by Lender of the Loan and the execution and delivery to Lender of this Agreement
and the Loan Documents and shall continue in full force and effect so long as
the Obligations are outstanding and unpaid and the Loan Documents have not been
terminated.

 

Section 9.02       Indemnification. Pledgor shall, and hereby agrees to,
indemnify, defend and hold harmless Lender, any Affiliate of Lender and their
respective directors, officers, agents, employees and counsel from and against
any and all losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred by any of them as a consequence of, or arising out of or by
reason of any litigation, investigations, claims or proceedings which arise out
of or are in any way related to the enforcement of this Agreement or Pledgor’s
gross negligence or willful misconduct in connection with, (i) this Agreement or
any other Loan Document or any Servicing Contract, or the transactions
contemplated hereby or thereby, (ii) Pledgor’s practices or procedures; and
(iii) any Trigger Event, Potential Trigger Event, or any other breach by Pledgor
of any of the provisions of this Agreement or any other Loan Document,
including, without limitation, amounts paid in settlement, court costs and
reasonable fees and disbursements of counsel incurred in connection with any
such litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing. In addition to the foregoing, the Pledgor
shall also indemnify and hold harmless Lender, any Affiliate of Lender and their
respective directors, officers, agents, employees and counsel from and against
any and all losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred by any of them as a consequence of, or any claims arising from
or relating to the Portfolio Excess Spread or the Master Spread Acquisition
Agreement.

 

29

 

 

Section 9.03       Nonliability of Lender. The parties hereto agree that,
notwithstanding any affiliation that may exist between Pledgor and Lender, the
relationship between Pledgor and Lender shall be solely that of a Pledgor and a
lender. Lender shall not have any fiduciary responsibilities to Pledgor. Pledgor
(i) agrees that Lender shall not have any liability to Pledgor (whether sounding
in tort, contract or otherwise) for losses suffered by Pledgor in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by this agreement, the other loan documents or
any other agreement entered into in connection herewith or any act, omission or
event occurring in connection therewith, unless it is determined by a judgment
of a court that is binding on Lender (which judgment shall be final and not
subject to review on appeal), that such losses were the result of acts or
omissions on the part of Lender constituting gross negligence or willful
misconduct and (ii) waives, releases and agrees not to sue upon any claim
against Lender (whether sounding in tort, contract or otherwise), except a claim
based upon gross negligence or willful misconduct. Whether or not such damages
are related to a claim that is subject to such waiver and whether or not such
waiver is effective, Lender shall not have any liability with respect to, and
Pledgor hereby waives, releases and agrees not to sue upon any claim for, any
special, indirect, consequential or punitive damages suffered by Pledgor in
connection with, arising out of, or in any way related to the transactions
contemplated or the relationship established by this Agreement, the other loan
documents or any other agreement entered into in connection herewith or
therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Lender (which judgment shall be final and not subject to review on appeal), that
such damages were the result of acts or omissions on the part of Lender, as
applicable, constituting willful misconduct or gross negligence.

 

Section 9.04       Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of
Damages. (a)  This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Pledgor
acknowledges that the obligations of Lender hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Lender. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

(b)            PLEDGOR HEREBY WAIVES TRIAL BY JURY. PLEDGOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY ACTION OR PROCEEDING.
PLEDGOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS.

 

30

 

 

(c)             Pledgor further irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
Pledgor at the address set forth in Section 9.05 hereof.

 

(d)            Nothing herein shall affect the right of Lender to serve process
in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Pledgor in any other jurisdiction.

 

(e)             Pledgor waives the posting of any bond otherwise required of
Lender in connection with any judicial process or proceeding to enforce any
judgment or other court order entered in favor of Lender, or to enforce by
specific performance, temporary restraining order or preliminary or permanent
injunction this Agreement or any of the other Loan Documents.

 

Section 9.05       Notices. Any and all notices statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

 



If to Pledgor:

 

PennyMac Holdings, LLC

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Michael Wong

Phone Number: (805) 330-6059/(818) 224-7055

E-mail: pamela.marsh@pnmac.com; michael.wong@pnmac.com

 

with a copy to:

 

PennyMac Holdings, LLC

6101 Condor Drive

Moorpark, CA 93021

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com

 

If to Lender:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention: Margaret Dellafera

Phone Number: 212-325-6471

Fax Number: 212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

 

31

 

 

Section 9.06       Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision in or obligation under this
Agreement, or any other Loan Document shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 9.07       Section Headings. The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

 

Section 9.08       Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

Section 9.09       Periodic Due Diligence Review. Pledgor acknowledges that
Lender has the right to perform continuing due diligence reviews with respect to
Pledgor and the Collateral, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Pledgor agrees that upon reasonable (but no less than five (5) Business Days’)
prior notice unless a Trigger Event or an Event of Default shall have occurred,
in which case no notice is required, to Pledgor, Lender or its authorized
representatives will be permitted during normal business hours, and in a manner
that does not unreasonably interfere with the ordinary conduct of Pledgor’s
business, to examine, inspect, and make copies and extracts of, any and all
documents, records, agreements, instruments or information relating to such
Collateral in the possession or under the control of Pledgor. Pledgor also shall
make available to Lender a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Collateral or the Pledgor.

 

Section 9.10       Hypothecation or Pledge of Collateral. Lender shall have free
and unrestricted use of all Collateral and nothing in this Agreement shall
preclude Lender from engaging in repurchase transactions with all or a portion
of the Collateral or otherwise pledging, repledging, transferring,
hypothecating, or rehypothecating all or a portion of the Collateral.

 

32

 

 

Section 9.11       Non-Confidentiality of Tax Treatment. (a) This Agreement and
its terms, provisions, supplements and amendments, and notices hereunder, are
proprietary to Lender and Pledgor and shall be held by each party hereto, as
applicable in strict confidence and shall not be disclosed to any third party
without the written consent of Lender or Pledgor, except for (i) disclosure to
Lender’s, Pledgor’s direct and indirect Affiliates and Subsidiaries, attorneys
or accountants, but only to the extent such disclosure is necessary and such
parties agree to hold all information in strict confidence, or (ii) disclosure
required by law, rule, regulation or order of a court, other regulatory body or
in connection with enforcement of rights and remedies hereunder. Notwithstanding
the foregoing or anything to the contrary contained herein or in any other Loan
Documents, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the Loan,
any fact relevant to understanding the federal, state and local tax treatment of
the Loan, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that Pledgor may not
disclose the name of or identifying information with respect to Lender or any
pricing terms or other nonpublic business or financial information (including
any sublimits and financial covenants) that is unrelated to the federal, state
and local tax treatment of the Loan and is not relevant to understanding the
federal, state and local tax treatment of the Loan, without the prior written
consent of Lender.

 

(b)            Notwithstanding anything in this Agreement to the contrary,
Pledgor shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Collateral and/or any applicable terms of
this Agreement (the “Confidential Information”). Pledgor understands that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and
Pledgor agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the Act and other applicable federal and state
privacy laws. Pledgor shall implement such physical and other security measures
as shall be necessary to (a) ensure the security and confidentiality of the
“nonpublic personal information” of the “customers” and “consumers” (as those
terms are defined in the Act) of Lender or any Affiliate of Lender which Pledgor
holds, (b) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (c) protect against any unauthorized
access to or use of such nonpublic personal information. Pledgor represents and
warrants that it has implemented appropriate measures to meet the objectives of
Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect. Upon request, Pledgor will provide
evidence reasonably satisfactory to allow Lender to confirm that the providing
party has satisfied its obligations as required under this section. Without
limitation, this may include Lender’s review of audits, summaries of test
results, and other equivalent evaluations of Pledgor. Pledgor shall notify
Lender immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Lender or any Affiliate of Lender provided directly
to Pledgor by Lender or such Affiliate. Pledgor shall provide such notice to
Lender by personal delivery, by facsimile with confirmation of receipt, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

 

33

 

 

Section 9.12       Set-off. In addition to any rights and remedies of Lender
hereunder and by law, Lender shall have the right, without prior notice to
Pledgor, any such notice being expressly waived by Pledgor to the extent
permitted by applicable law to set-off and appropriate and apply against any
Obligation from Pledgor or any Affiliate thereof to Lender or any of its
Affiliates any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other obligation (including to return funds
to Pledgor), credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by or due from Lender or any Affiliate thereof to or for the
credit or the account of Pledgor or any Affiliate thereof. Lender agrees
promptly to notify Pledgor after any such set off and application made by
Lender; provided that the failure to give such notice shall not affect the
validity of such set off and application.

 

Section 9.13       Amendment and Restatement. The terms and provisions of the
Existing Security Agreement are hereby amended and restated in their entirety by
the terms and provisions of this Agreement.

 

 

 

 

 

 

34

 

 

IN WITNESS WHEREOF, Pledgor and Lender have caused this Amended and Restated
Security and Subordination Agreement to be executed and delivered by their duly
authorized officers or trustees as of the date first above written.

 



  CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as Lender               By: /s/ Elie
Chau                                                              Name:  Elie
Chau     Title:    Vice President               PENNYMAC HOLDINGS, LLC, as
Pledgor               By: /s/ Pamela
Marsh                                                     Name:  Pamela Marsh  
  Title:    Executive Vice President, Treasurer



 

 

 

 

 

 

 

 



Signature Page to Amended and Restated Security and Subordination Agreement



 

35

 

 

SCHEDULE 1

SERVICING CONTRACTS 

 

Ginnie Mae I MBS and Ginnie Mae II MBS, in either case issued by Seller and
guaranteed by Ginnie Mae upon Servicer’s securitization of a pool of Ginnie Mae
eligible mortgage loans insured or guaranteed by the FHA or VA, as applicable.
Servicer’s issuance of the related MBS and its servicing of the underlying
mortgage loans are governed in all respects by Ginnie Mae's 5500.3 REV-1:
Mortgage-Backed Securities Guide, as the same may be amended from time to time.

 

 

 

 

 

 

 

Sch 1-1

 

SCHEDULE 2

RESPONSIBLE OFFICERS – PLEDGOR

 

 

PLEDGOR AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Pledgor under this Agreement:

 

Responsible Officers for execution of Loan Documents and amendments

 

Name   Title   Signature                                                        
             

 

Responsible Officers for execution of day-to-day operational functions

 

Name   Title   Signature                                                        
             

 

 

 

 

Sch 2-1

 

 

SCHEDULE 3

 

LIST OF MASTER SPREAD ACQUISITION AGREEMENTS

 

 

Amended and Restated Acquisition and MSR Servicing Agreement, dated as of April
30, 2015, between PennyMac Loan Services, LLC and PennyMac Holdings, LLC, as
amended, restated or modified from time to time and the Participation
Certificate issued thereunder.

 

 

 

 

Sch 3-1

 

 

EXHIBIT A-1

 

FORM OF POWER OF ATTORNEY

 

Reference is made to the Amended and Restated Security and Subordination
Agreement, dated as of April 30, 2015 (as amended from time to time, the
“Agreement”) between PENNYMAC HOLDINGS, LLC (the “Pledgor”) and CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Lender”).

 

KNOW ALL MEN BY THESE PRESENTS, Pledgor hereby irrevocably constitutes and
appoints Lender and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Pledgor and in the name of Pledgor
or in its own name, from time to time in Lender’s discretion, in accordance with
the terms of the Agreement, for the purpose of carrying out the terms of the
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of the Agreement, and, without limiting the generality of the
foregoing, Pledgor hereby gives Lender the power and right, on behalf of
Pledgor, without assent by, but with notice to, Pledgor, if permitted under the
terms of the Agreement, to do the following:

 

(i)          in the name of Pledgor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to (i) all
Portfolio Excess Spread arising under or related to any Servicing Contract; (ii)
all rights to payment of amounts due under the Master Spread Acquisition
Agreement on account of, or related to, the Portfolio Excess Spread; (iii) all
Assets arising under or relating to the Master Spread Acquisition Agreement and
all rights thereunder; (iv) all rights to reimbursement of Assets and/or amounts
due in respect thereof under the related Servicing Contract; (v) the Dedicated
Account; (vi) all records, instruments or other documentation evidencing any of
the foregoing; (vii) all “general intangibles”, “accounts”, “chattel paper”,
“securities accounts”, “investment property”, “deposit accounts” and “money” as
defined in the Uniform Commercial Code relating to or constituting any and all
of the foregoing (including, without limitation, all of Pledgor’s rights, title
and interest in and under the Portfolio Excess Spread and Servicing Contracts);
and (viii) any and all replacements, substitutions, distributions on or proceeds
of any and all of the foregoing (any and all property listed in clauses (i)
through (viii), collectively, the “Collateral”) and to file any claim or to take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any and all such moneys due
with respect to any Collateral whenever payable;

 

(ii)          to pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 

 

Sch A-1--2

 

 

(iii)          to the extent permitted under the Master Spread Acquisition
Agreement, to request that Ginnie Mae Servicing Rights and Servicing Rights in
respect of Mortgage Loans owned by any other investor be transferred to Lender
or to another servicer approved by Ginnie Mae or such other investor (as the
case may be) and perform (without assuming or being deemed to have assumed any
of the obligations of Servicer thereunder) all aspects of each servicing
contract for which the Portfolio Excess Spread is Collateral;

 

(iv)          to request distribution to Lender of sale proceeds or any
applicable contract termination fees arising from the sale or termination of
such Servicing Rights to the extent of the Portfolio Excess Spread and remaining
after satisfaction of Servicer’s relevant obligations to Ginnie Mae or such
other investor (as the case may be), including costs and expenses related to any
such sale or transfer of such Servicing Rights and other amounts due for unmet
obligations of Servicer to Ginnie Mae or such other investor (as the case may
be) under applicable Ginnie Mae Guides or such other investor’s contract;

 

(v)          to deal with third parties, including, without limitation,
investors and any and all subservicers and master servicers in respect of any of
the Collateral in the same manner and with the same effect as if done by
Pledgor;

 

(vi)          (A) to direct any party liable for any payment under any
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against Pledgor with respect to any Collateral;
(F) to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Lender may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and to do, at Lender’s option and Pledgor’s expense,
at any time, and from time to time, all acts and things which Lender deems
necessary to protect, preserve or realize upon the Collateral and Lender’s Liens
thereon and to effect the intent of the Agreement, all as fully and effectively
as Pledgor might do.

 

 

 

Sch A-1--3

 

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as all Obligations have been paid in full and the
Agreement is terminated.

 

Pledgor also authorizes Lender, at any time and from time to time, to execute,
in connection with any sale provided for in the Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

 

The powers conferred on Lender are solely to protect Lender’s interests in the
Collateral and shall not impose any duty upon Lender to exercise any such
powers. Lender shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither Lender nor any of its
officers, directors, or employees shall be responsible to Pledgor for any act or
failure to act hereunder, except for Lender’s own gross negligence or willful
misconduct.

 

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, PLEDGOR HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND LENDER ON ITS
OWN BEHALF AND ON BEHALF OF LENDER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

 

 

 

 

Sch A-1--4

 

 

IN WITNESS WHEREOF Pledgor has caused this Power of Attorney to be executed and
Pledgor’s seal to be affixed this ____ day of __________. 2015.

 

 

  PENNYMAC HOLDINGS, LLC               By:       Name:     Title:

 

 

 

 

 

Sch A-1--5

 

 

STATE OF )     ) ss.: COUNTY OF )  

 

On the ____________ day of_______, 2015 before me, a Notary Public in and for
said State, personally appeared __________________________________ , known to me
to be ______________________________________________ of Pledgor, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

    Notary Public  

 

 

My Commission expires ___________________________

 

 

 

Sch A-1--6

 

EXHIBIT A-2

 

FORM OF POWER OF ATTORNEY

 

Reference is made to the Amended and Restated Security and Subordination
Agreement, dated as of April 30, 2015 (as amended from time to time, the
“Agreement”) between PENNYMAC HOLDINGS, LLC (the “Pledgor”) and CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Lender”).

 

KNOW ALL MEN BY THESE PRESENTS, Pledgor hereby irrevocably constitutes and
appoints Select Portfolio Servicing, Inc. (“SPS”) and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Pledgor and in the name of Pledgor or in its own name, from time to
time in SPS’s discretion, in accordance with the terms of the Agreement, for the
purpose of carrying out the terms of the Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of the Agreement, and,
without limiting the generality of the foregoing, Pledgor hereby gives SPS the
power and right, on behalf of Pledgor, without assent by, but with notice to,
Pledgor, if permitted under the terms of the Agreement, to do the following:

 

(i)          in the name of Pledgor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to (i) all
Portfolio Excess Spread arising under or related to any Servicing Contract; (ii)
all rights to payment of amounts due under the Master Spread Acquisition
Agreement on account of, or related to, the Portfolio Excess Spread; (iii) all
Assets arising under or relating to the Master Spread Acquisition Agreement and
all rights thereunder; (iv) all rights to reimbursement of Assets and/or amounts
due in respect thereof under the related Servicing Contract; (v) the Dedicated
Account; (vi) all records, instruments or other documentation evidencing any of
the foregoing; (vii) all “general intangibles”, “accounts”, “chattel paper”,
“securities accounts”, “investment property”, “deposit accounts” and “money” as
defined in the Uniform Commercial Code relating to or constituting any and all
of the foregoing (including, without limitation, all of Pledgor’s rights, title
and interest in and under the Portfolio Excess Spread and Servicing Contracts);
and (viii) any and all replacements, substitutions, distributions on or proceeds
of any and all of the foregoing (any and all property listed in clauses (i)
through (viii), collectively, the “Collateral”) and to file any claim or to take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by SPS for the purpose of collecting any and all such moneys due
with respect to any Collateral whenever payable;

 

(ii)          to pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 

Sch A-2--1

 

 

(iii)          to the extent permitted under the Master Spread Acquisition
Agreement, to request that Ginnie Mae Servicing Rights and Servicing Rights in
respect of Mortgage Loans owned by any other investor be transferred to SPS or
to another servicer approved by Ginnie Mae or such other investor (as the case
may be) and perform (without assuming or being deemed to have assumed any of the
obligations of Servicer thereunder) all aspects of each servicing contract for
which the Portfolio Excess Spread is Collateral;

 

(iv)          to request distribution to SPS of sale proceeds or any applicable
contract termination fees arising from the sale or termination of such Servicing
Rights to the extent of the Portfolio Excess Spread and remaining after
satisfaction of Servicer’s relevant obligations to Ginnie Mae or such other
investor (as the case may be), including costs and expenses related to any such
sale or transfer of such Servicing Rights and other amounts due for unmet
obligations of Servicer to Ginnie Mae or such other investor (as the case may
be) under applicable Ginnie Mae Guides or such other investor’s contract;

 

(v)          to deal with third parties, including, without limitation,
investors and any and all subservicers and master servicers in respect of any of
the Collateral in the same manner and with the same effect as if done by
Pledgor;

 

(vi)           to direct any party liable for any payment under any Collateral
to make payment of any and all moneys due or to become due thereunder directly
to SPS or as SPS shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against Pledgor with respect to any Collateral;
(F) to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as SPS may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though SPS were the absolute owner thereof
for all purposes, and to do, at SPS’s option and Pledgor’s expense, at any time,
and from time to time, all acts and things which SPS deems necessary to protect,
preserve or realize upon the Collateral and SPS’s Liens thereon and to effect
the intent of the Agreement, all as fully and effectively as Pledgor might do.

 

 

Sch A-2--2

 

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as all Obligations have been paid in full and the
Agreement is terminated.

 

Pledgor also authorizes SPS, at any time and from time to time, to execute, in
connection with any sale provided for in the Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

 

The powers conferred on SPS are solely to protect SPS’s interests in the
Collateral and shall not impose any duty upon SPS to exercise any such powers.
SPS shall be accountable only for amounts that it actually receives as a result
of the exercise of such powers, and neither SPS nor any of its officers,
directors, or employees shall be responsible to Pledgor for any act or failure
to act hereunder, except for SPS’s own gross negligence or willful misconduct.

 

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, PLEDGOR HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SPS ON ITS OWN
BEHALF AND ON BEHALF OF SPS’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

 

 

 

 

Sch A-2--3

 

 

 IN WITNESS WHEREOF Pledgor has caused this Power of Attorney to be executed and
Pledgor’s seal to be affixed this ___day of ___________, 2015.

 

 

  PENNYMAC HOLDINGS, LLC                     By:         Name:       Title:  

 

 

 

 

 

Sch A-2--4

 

 

STATE OF )     ) ss.: COUNTY OF )  

 

On the ____________ day of _______, 2015 before me, a Notary Public in and for
said State, personally appeared ______________________________ , known to me to
be ______________________________________________ of Pledgor, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

    Notary Public  



 

My Commission expires ___________________________

 

 

 

 

 

Sch A-2--5

 

 

EXHIBIT B

 

EXISTING INDEBTEDNESS

See Attached.

 

 

 

 

 

 

 

 

 

 



B-1

 

